Title: To James Madison from Alexander James Dallas, 8 August 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir
8 Aug. 1816.

A convention of representatives from the Banks of New-York, Philadelphia, and Baltimore, decided yesterday, that they would recommend to their Constituents, the resumption of specie payments on the 1st. of July next.  A Committee called upon me to communicate the decision.  I remonstrated against so distant a day, and stated that there were two periods, designated by the measures of the Government, which should have been preferred; the commencement of the operations of the National Bank, and the commencement of the collection of the Revenue in coin, under the Resolution of April last.  The Committee declared, that it was impossible to make the requisite arrangements before the 1: of July; and considered it a great advantage to have obtained an unanimous vote for that time.  The subject is very perplexing; for, in the present Protean state of the currency, with an overflowing Treasury, the public engagements cannot be satisfied in the East, and, partially, in the South, without adding to the public debt; while the relief expected from the National Bank must be suspended.  I am preparing a farewell report on the Finances, in which my views upon the occasion, will be more particularly submitted to you.  I am, Dear Sir, Most respectfully & faithfully, Yrs.

A. J. Dallas

